Appeal from an order of the Supreme Court, Westchester County, dated January 27, 1977, dismissed as academic. That order was superseded by the order dated May 24, 1977, which, upon granting reargument, adhered to the original determination. Order of the same court, dated May 24, 1977, affirmed insofar as appealed from. No opinion. Orders of the same court dated June 28, 1977 and July 26, 1977, respectively, affirmed. No opinion. Plaintiff is awarded one bill of $50 costs and disbursements to cover all appeals. Hopkins, J. P., Latham, Cohalan and Damiani, JJ., concur.